DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is replete with antecedent basis issues, as several limitation begin with “the” however a… was not previously indicated in the claim or its base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suying.
Suying: CN 107080209 A; PUBLICATION DATE: 22-Aug-2017

Independent claim 1
Suying teaches it is known to make a fermented fruit and vegetable pulp jam product (see the top of page 2).

Suying teaches the jam, is made by making a slurry, comprising:
50 to 99.8 % fruit and vegetable pulp, which encompasses the claim of 80-99.8 parts of fruit and vegetable puree; and
0 to 49.8 % syrup or sugar, which encompasses the claim of 0-19.8 parts of syrup or sugar substitute; then, 
sterilizing and cooling the jam, then inoculating it with live lactobacillus lactic acid bacteria, fermenting for 6 to 69 hours to improve the flavor, mouthfeel and to increase the amino acid content therein (see the last para. of pg. 2).

Suying teaches the use of the specifically claimed type of lactobacillus, lactobacillus casei (see top of page 8), as claimed.

Further, Suying’s teaching of the use of lactobacillus casei, as discussed above, encompasses the probiotic claimed: Lactobacillus casei NCU215 with a preservation number of CGMCC No. 18702 because in this specific case the various permutations of types of the claimed probiotic in the generic are so small (Lactobacillus casei, Lactobacillus paracasei, and Lactobacillus rhamnosus) and phenotypically and genotypically closely related, that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, absent a showing of criticality, it would have been obvious to one of skill in the art, at the time of filing the invention to modify the method of using Lactobacillus casei probiotics, as the modified teaching above, to include the specifically claimed type, Lactobacillus casei NCU215 with a preservation number of CGMCC No. 18702, because in this specific case the various permutations of types in the generic are so small that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Note: Suying discusses that after the fermentation process, the pH is adjusted to from 2.5 to 5.0 wherein fermentation is terminated.  Therefore the bacteria used for fermentation is live/active.  The intermediate product, prior to pH adjust comprises live/active bacteria, and after the pH adjustment, the bacteria in the final composition is no longer active to ferment.

Product by process
The claim requires the product by process is made by fermenting raw materials.


When determining what this means, in light of the specification, it is noted that the fruit and vegetables are sterilized before being inoculated with bacteria (p. 0010-0013 of the pending specification), therefore since Suying teaches a similar method, as discussed above, the product made is expected to be similar to that claimed.

Suying’s amount of fruit, vegetables and syrup or sugar, as discussed above, encompass the claim of 80-99.8 parts of fruit and vegetable puree, and 0-19.8 parts of syrup or sugar substitute.

Properties
As for the jam having the property of being probiotic, since similar ingredients were used to make a product, including a lactobacillus casei (i.e. probiotic) using similar methods, it would be reasonable for one in the art to expect that said product has similar properties, including being probiotic.

Dependent claims
As for claim 2, Suying teaches it is known to use sodium isoascorbate or vitamin C (see top of page 8), as claimed.

As for claim 3, Suying teaches the use of white granulated sugar, glucose, starch syrup (5th para. from the bottom of pg. 4), as claimed.


As for claim 4, Suying teaches the fruit and vegetable are sterilized and cooled, then inoculated with 103-109 cfu/mL lactic acid bacteria, fermenting at 25-45°C, a pH value of 2.5-5.0 being a fermentation endpoint (see the last para. of pg. 2).  
Other claimed product by process limitations do not distinguish over product taught above.

As for claim 5, Suying teaches the use of a sterilizing temperature of 75-132°C (see the last para. of pg. 2).  As for the sterilization time, this fails to distinguish over the product taught above.

As for claim 6, it would be reasonable to expect that a similar product comprising similar ingredients would have similar functionality/properties, including being standardized, as claimed.

As for claim 7, it would be reasonable to expect that a similar product comprising similar ingredients would have similar functionality/properties, including being standardized to sourness and sweetness of the product according to an industry, enterprise or actual demand, as claimed.  

As for claim 8, it would be reasonable to expect that similar products have similar intended uses, including: being put into a refrigerator at 0-4°C for refrigeration; or subjected to ultra-high temperature instantaneous sterilization for 2 s to 10 min at 85-132°C, and canned in a sterile manner; or canned, sealed and sterilized for 20-40 min at 75-132°C, as claimed.  

As for claim 9, Suying teaches the use of berries, kernel fruits, root vegetables and fruit vegetables (*see 8th para. from bottom of pg. 4).   

As for claim 10, it would be reasonable to expect that similar products have similar properties/functionality, including: fermentability of fast acid production and short fermentation time, as claimed.

As for claim 11, it would be reasonable to expect that similar products have similar properties/functionality, including: 
with a 2-h treatment in a PBS at a pH of 2.0, the survival rate is 78.98%; 
with 4-h treatment in an environment containing 0.5% of cholate, the survival rate is 84.89%; 
by digesting for 3 h in a simulated gastric fluid having a pH of 3.0 and then transferring to a simulated intestinal fluid having a pH of 8.0 to digest for 8 h, the vitality is not significantly reduced; 
the auto-aggregation rate for 24h is 64.32%, the surface hydrophobic rate is 23.15%, and the adhesion rate to a human colon cancer cell Caco-2 is 7.47%; the DPPH free radical scavenging rate is 11.91%, the hydroxyl free radical scavenging rate is 10.85%, the total antioxidant capacity is equivalent to 95.90 mol of Trolox, and the total reducing capacity is equivalent to 0.28 mM FeSO4; 
the 24-h fermented supernate of the strain has an excellent antibacterial activity to common food- borne pathogenic bacteria, and particularly has the best inhibitory activity to listeria monocytogenes and staphylococcus aureus, with diameters of bacterial inhibition rings respectively being 23.18 mm and 24.42 mm; 
the test on a hemolytic activity of the strain turns out that the strain is not hemolytic; and 
the test on an antibiotic sensitivity turns out that the strain is sensitive to tetracycline, ampicillin, amoxicillin, cefalotin, erythromycin and penicillin and tolerant to kanamycin, ciprofloxacin, streptomycin and gentamicin; colony morphology: orange-yellow and round; 
flat with a smooth surface, a tidy edge, strong acid production and 1-3 mm; and 
gram-positive with a short rod shaped thallus.   

Double Patenting
Claim 1 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application Nos. 17/035811, as applied in the Office Action of 1/20/2022, which is incorporated herein. 



Response to Arguments
It is asserted, that upon entry of the foregoing Amendment, claims 1-9 have been amended. These changes do not introduce new matter, and their entry is respectfully requested. Claims 10-11 newly added according to the record on paragraphs 0024-0015 of the specification. Claims 6 is cancelled. The amendment does not introduce new matter. 
In response, Applicant’s timely response is appreciated.
  
It is asserted, that Applicant respectfully believes that claims 1-5, 7-11 possess inventive steps. With regard to claim 1 and claim 10, the inventor of the pending application provides a Lactobacillus casei NCU215 with fast acid production and short fermentation time, and a probiotic fermented fruit and vegetable pulp product based on the Lactobacillus casei NCU215, different from the strain referred to in CN 107080209A (Suying) and other references such as CN 105995710 A and CN 107136372 A. 
A person skilled in the art cannot by limited trials to screen and test every subgenus for the field of organism, especially strain and their mutants. While the inventor of the pending application provides a Lactobacillus casei NCU215, which is a probiotic strain with good fermentability to fruit and vegetable and resistance to an environmental pressure in a digestive tract and is identified as the Lactobacillus casei, with a phylogenetic tree shown in Fig. 2. The technical effects are recorded on paragraphs 0036-0048, and 0098-00101, 00104, 00107, 00114, 00117, 00120, 00124, 00127, 00132 and 00139. 
In view of the foregoing, Applicant respectfully submits that the ground for rejection have been obviated and withdrawal of the rejections under 35 U.S.C. 103 is earnestly requested. 
Please also take into consideration the fact that both CN2020101278359 and JP 2020059642 have been granted. 
In response, Applicant’s opinion is appreciated, however, no evidence is provided that Lactobacillus casei  NCU215 with a preservation number (deposition number) of CGMCC No. 18702, the claimed biological materials are: (1) known and readily available to the public; (2) reproducible from the written description; or, (3) deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809.
Further, Yukow provides evidence that the nomenclature in in this case is not proper because it does not indicate the type of preservation used by the CGMCC for storage (See col. 2 on page 15).
Yurkow: Nomenclatural issues concerning cultured yeasts and other fungi: why it is important to avoid unneeded name changes; Yurkov et al. IMA Fungus (2021) 12:18; https://doi.org/10.1186/s43008-021-00067-x







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793